Title: Abigail Adams to John Quincy and Charles Adams, 26 February 1780
From: Adams, Abigail
To: Adams, John Quincy,Adams, Charles



My Dear Sons

Febry. 26 1780


I am happy to hear of your safe arrival tho not at the port, I wished to hear you were. You will however have a more extensive opportunity of seeing that part of the world, if you travel by land to France.
I wrote you largely by Mr. Austin which I hope you have received. A very soar hand prevents my writing many things which I have in my mind, and which will be committed to paper as soon as I am able to write without pain. I shall daily expect Letters from you. I have for­warded Letters to Mr. Thaxter from his Friends here, and hope he is well.
You have by your absence mist the view of a most uncommon winter, but this I suppose you will not regret, as the climate to which you are gone is more Friendly to Health and Spirits, consequently to Genius.
I have requested your sister to write, but she has not forgot that her Brother is a critick and chuses to bestow her favours upon those who will deal more candidly with her. She however presents her Love to you, as does Master Thommy who is very desirious I should write you to send him some Almonds, and acquaint you with Lady Trips Health, and prospect of increase—and to his Brother Charles that his favorite Songster is alive, has been well nourished and carefully attended through the winter, and now repays all his care by the Melody of her voice.
Your Grandpappa sends his Love to you and says you must write him a Letter in French.
I indulge myself in the fond hope of seeing the return of my Dear Sons in some future day improved in person and mind. They will not I hope dissapoint the affectionate wishes of their

Mother

